Title: From Thomas Jefferson to Handsome Lake, 3 November 1802
From: Jefferson, Thomas
To: Lake, Handsome


          
            Brother Handsome Lake
            Washington Nov. 3. 1802.
          
          I have recieved the message in writing which you sent me through Captain Irvine, our confidential agent, placed near you for the purpose of communicating, and transacting, between us, whatever may be useful for both nations. I am happy to learn you have been so far favored by the divine spirit as to be made sensible of those things which are for your good & that of your people, & of those which are hurtful to you: & particularly that you & they see the ruinous effects which the abuse of spirituous liquors have produced upon them. it has weakened their bodies, enervated their minds, exposed them to hunger, cold, nakedness, & poverty, kept them in perpetual broils, & reduced their population. I do not wonder then, brother, at your censures, not only on your own people, who have voluntarily gone into these fatal habits, but on all the nations of white people who have supplied their calls for this article. but these nations have done to you only what they do among themselves. they have sold what individuals wish to buy; leaving to every one to be the guardian of his own health and happiness. Spirituous liquors are not in themselves bad. they are often found to be an excellent medecine for the sick. it is the improper & intemperate use of them, by those in health, which makes them injurious. but as you find that your people cannot refrain from an ill use of them, I greatly applaud your resolution not to use them at all. we have too affectionate a concern for your happiness to place the paultry gain on the sale of these articles in competition with the injury they do you. and as it is the desire of your nation that no spirits should be sent among them, & I am authorised by the great council of the US. to prohibit them, I will sincerely cooperate with your wise men in any proper measures for this purpose which shall be agreeable to them.
          You remind me, brother, of what I said to you, when you visited me the last winter; that the lands you then held would remain yours, & should never go from you but when you should be disposed to sell. this I now repeat, & will ever abide by. we indeed are always ready to buy land; but we will never ask but when you wish to sell: and our laws, in order to protect you against imposition, have forbidden individuals to purchase lands from you: and have rendered it necessary, when you desire to sell, even to a state, that an Agent from the US. should attend the sale, see that your consent is freely given, a satisfactory price paid, and report to us what has been done, for our approbation. this was done in the late case of which you complain. the deputies of your nation came forward, in all the forms which we have been used to consider as evidence of the will of your nation. they proposed to sell to the state of New York certain parcels of land, of small extent, and detached from the body of your other lands. the state of New York was desirous to buy. I sent an Agent, in whom we could trust, to see that your consent was free, & the sale fair. all was reported to be free & fair. the lands were your property. the right to sell is one of the rights of property. to forbid you the exercise of that right would be a wrong to your nation. Nor do I think, brother, that the sale of lands is, under all circumstances, injurious to your people. while they depended on hunting, the more extensive the forests around them, the more game they would yield. but, going into a state of agriculture, it may be as advantageous to a society, as it is to an individual, who has more land than he can improve, to sell a part, and lay out the money in stocks & implements of agriculture, for the better improvement of the residue. a little land, well stocked & improved, will yield more than a great deal without stock or improvement. I hope therefore that, on further reflection, you will see this transaction in a more favorable light, both as it concerns the interest of your nation, & the exercise of that superintending care which I am sincerely anxious to employ for their subsistence and happiness. Go on then brother in the great reformation you have undertaken. persuade our red brethren to be sober, and to cultivate their lands; and their women to spin & weave for their families. you will soon see your women & children well fed & clothed, your men living happily in peace & plenty, and your numbers increasing from year to year. it will be a great glory to you to have been the instrument of so happy a change, & your children’s children, from generation to generation, will repeat your name with love and gratitude for ever. in all your enterprises for the good of your people, you may count with confidence on the aid and protection of the United States, and on the sincerity & zeal with which I am myself animated in the furthering of this humane work. you are our brethren of the same land: we wish your prosperity as brethren should do. Farewell.
          
            Th: Jefferson
          
        